IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SANDRA OLAH,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3272 and 1D15-3273

STATE OF FLORIDA,

      Appellee

and

SHARLYNE O. MILLER,

      Appellant,
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 5, 2016.

An appeal from the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Robert E. Turffs of Robert E. Turffs, P.A., Sarasota, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. Mccoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.
PER CURIAM.

    AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.




                             2